Electronically Filed
                                                        Supreme Court
                                                        SCWC-11-0000645
                                                        28-OCT-2014
                                                        08:27 AM

                          SCWC-11-0000645

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                         STATE OF HAWAIʻI,
                  Respondent/Plaintiff-Appellee,

                                vs.

                          VICTOR F. MULU,
                  Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-11-0000645; CR. NO. 10-1-1218)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ., and
    Circuit Court Judge Kim, in place of Wilson, J., recused)

          Respondent/Plaintiff-Appellee Victor F. Mulu’s

Application for Writ of Certiorari, filed on September 20, 2014,

is hereby rejected.

          DATED: Honolulu, Hawaiʻi, October 28, 2014.

Stephen M. Shaw                  /s/ Mark E. Recktenwald
for petitioner
                                 /s/ Paula A. Nakayama
Donn Fudo
for respondent                   /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Glenn J. Kim